--------------------------------------------------------------------------------

Exhibit 10.5
 
 
Single Touch Systems Inc.
The Newport Corporate Center
100 Town Square Place, Suite 204
Jersey City, NJ  07301
 
November 1, 2011
 
Stephen Baksa
2 Woods Lane
Chatham, NJ 07928
 
Letter of Appointment – Single Touch Systems Inc. Board of Directors
 
Dear Mr. Baksa:
 
We are pleased to tell you that the Board of Directors (the “Board”) of Single
Touch Systems Inc. (the “Company”) has elected you to serve as a member of the
Board commencing from November 1, 2011.
 
1.             Your Duties:
 
a)           You will be expected to attend (either in person or by
teleconference) all regular meetings of the Board, of which we expect to hold
approximately four to six per annum,  as well as to attend (either in person or
by teleconference), if feasible, any special meetings of the Board and to sign
all written consents if you deem appropriate.  In addition, you will be expected
to perform such other duties as are reasonably contemplated by your holding
office as a director of the Company or which may reasonably be assigned to you
by the Board from time to time, including Committee(s) membership.
 
b)           As a director you will at all times act as a fiduciary in the
service of the best interests of the Company.  In addition, you agree to (i)
provide all information regarding yourself as the Company requires to satisfy
its disclosure obligations under applicable securities laws; and (ii) timely
file with the Securities and Exchange Commission all reports and schedules
required of you in your personal capacity by virtue of your relationship with
the Company (e.g., Forms 3, 4 and 5 as contemplated by Section 16(a) of the
Securities Exchange Act of 1934).
 
c)           As you will appreciate, your time commitment will ultimately be a
function of the matters confronting the Company from time to time and matters
properly requiring your attention as a director of the Company.
 
d)           You shall comply with all the fiduciary-duty obligations of a
director as imposed by Delaware law.  Without limitation, you specifically agree
not to, during the time of your service on the Company’s Board, serve as a
director of or a consultant to any of the companies listed on Exhibit A
hereto.  Subject to your fiduciary-duty obligations as a director as imposed by
Delaware law, this Letter does not otherwise restrict you from accepting
appointment as a director of any other company, providing consulting services,
becoming employed by or engaging in any other business or other activity
whatsoever.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
2.             Remuneration:
 
a)           Annual Options: The Company expects to provide you and other
outside directors, for service on the Board, an annual grant of 200,000
five-year stock options under the Company’s 2010 Stock Plan with an exercise
price equal to the mean average of the closing sale prices of Company common
stock for the 10 trading days immediately before the date of grant (or, the
date-of-grant closing sale price of Company common stock on any national
securities exchange on which Company common stock is listed, if it has become so
listed), which annual options would vest in one lump amount one year after they
are granted, subject to continuation of service.  Such stock options shall, if
vested on the date of cessation of service, remain exercisable until the earlier
of the scheduled expiration date or 18 months after the cessation of service,
whichever is sooner.
 
b)           Cash:  You shall receive an annual cash stipend at a rate of of
$20,000, payable $5,000 quarterly on the first day of each calendar quarter, for
your service on the Board.
 
c)           Expenses:  Subject to you providing the Company with receipts or
other evidence of payment, the Company will pay for or reimburse you for all
travelling, hotel and other expenses reasonably incurred by you in connection
with attending and returning from Board or Committee meetings or otherwise in
connection with the Company's business.  “Reasonable” air travel expenses assume
economy class for flights under 4 hours and business class for flights over 4
hours.
 
3.             Termination of Director Status:
 
a)           Your status as a Director may be terminated at any time by the vote
of the stockholders of the Company (including any failure to elect you for an
ensuing term at any annual meeting of stockholders) in accordance with the
certificate of incorporation and bylaws of the Company. Any such termination
will not affect your rights under options that have become vested, subject to
the post-service exercisability period.
 
b)           You acknowledge and agree that if the stockholders of the Company
terminate your status as a Director (including any failure to elect you for an
ensuing term at any annual meeting of stockholders), you will have no claim of
any kind against the Company by reason of the termination.
 
c)           You are at liberty to resign from the Board at any time by notice
in writing to the Company.
 
4.             What happens after termination of Director Status?
 
If your Director status is terminated for any reason or you resign for any
reason:
 
a)           The Company may set off any amounts you owe the Company against any
amounts the Company owes to you as a Director at the date of termination except
for amounts the Company is not entitled by law to set off;
 
b)           You must return all the Company's property (including property
leased by the Company) to the Company on termination including all written or
machine readable material, software, computers, credit cards, keys and vehicles;
and
 
c)           You shall return to the Company all confidential information and
documentation (including any copies thereof) regarding the Company and its
affiliates (including confidential information of third parties entrusted to the
Company) within 5 business days following the Company's request and to delete or
destroy any electronic or written information relating to the Company, as shall
be requested by the Company.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
5.             Confidential Information:
 
a)           You acknowledge and agree that during your service with the
Company, you will receive confidential information regarding the Company and its
affiliates (including confidential information of third parties entrusted to the
Company) and that you will not disclose any such information to any other party
nor use for your own benefit or for the benefit of any third person any of the
confidential information so obtained at any time during or after the term of
your service with the Company without the Company's prior written consent.
 
b)           You recognize and affirm that in the event of your breach of any
provision of this Section 5, money damages would be inadequate and the Company
and its subsidiaries would have no adequate remedy at law.  Accordingly, you
agree that in the event of a breach or threatened breach by you of the
provisions of this Section 5, the Company, in addition and supplementary to any
other rights and remedies existing in its favor, may apply to any court of law
or equity of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce or prevent any violations of the provisions
hereof (without posting a bond or other security).
 
6.             Protection:
 
a)           During the term of your engagement hereunder, the Company will use
reasonable commercial efforts to procure and maintain directors' and officers'
liability insurance policies with a minimum of $5,000,000 Aggregate Limit, and
to ensure that you are included as an insured thereunder.
 
b)           The Company will enter into a standard and customary
Indemnification Agreement with you on terms reasonably acceptable to you which
will provide for (i) your indemnification by the Company to the fullest extent
permitted by law for all acts and/or omissions directly and/or indirectly
related to any services provided by you to the Company and (ii)  the advancement
of your expenses in the event any action and/or investigation is commenced
regarding any  acts and/or omissions directly and/or indirectly related to any
services provided by you to the Company.
 
7.             Miscellaneous
 
a)           Alterations:  This Letter cannot be amended except in a writing
signed by each party.
 
b)           Entire Agreement:  This Letter constitutes the entire agreement
between the parties in connection with its subject matter and supersedes all
previous agreements or understandings between the parties in connection with its
subject matter.
 
c)           Further Action:  Each party must do, at its own expense, everything
reasonably necessary (including executing documents) to give full effect to the
performance of his/its obligations under this Letter and the transactions
contemplated by it.
 
d)           Waiver:  A party does not waive a right, power or remedy (or any
other right, power or remedy) if it fails to exercise or delays in exercising
the right, power or remedy.  A single or partial exercise of a right, power or
remedy does not prevent another or further exercise of that or another right,
power or remedy.  A waiver of a right, power or remedy must be in writing and
signed by the party giving the waiver.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
e)           Relationship:  This Letter does not create a relationship of
employment, agency or partnership between the parties.  Unless the Board adopts
a specific resolution so providing, you do not have authority to bind the
Company to any contract or commitment; and you agree not to purport to do so.
 
f)           Governing Law:  This Letter shall be governed by and construed in
accordance with the laws of Delaware (without giving effect to choice of law
principles or rules thereof that would cause the application of the laws of any
jurisdiction other than Delaware).
 
g)           Severability:  Any provision of this Letter which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
h)           Counterparts:  This Letter may be executed in counterparts.  All
executed counterparts constitute one document.
 


 
Please sign and return the attached copy of this Letter to indicate that you
have read, understood and accept the terms of your appointment.
 
 
Very truly yours,             Single Touch Systems Inc.                    
By:          Name: James Orsini     Title: Chief Executive Officer  

 
 
 
Agreed to and accepted by:
 
 
________________________________
Stephen Baksa
 
 
 
 
 
 



 
4

--------------------------------------------------------------------------------

 

 
Exhibit A – Off-Limits Companies
 
mBlox
Sybase 365
Twilio
Air2Web
3ci (3cinteractive, LLC)
CommerceTel
Jagtag
Open Market
Mobile Messenger
Cellit
Txtlocal
Augme
Zoove
Antenna
 
 
 
 
 
 
 
 


 

 
5

--------------------------------------------------------------------------------

 
